Citation Nr: 1638227	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-30 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation for major depressive disorder in excess of 50 percent prior to March 21, 2013.

2.  Entitlement to an evaluation for major depressive disorder in excess of 70 percent on or after March 21, 2013.

3.  Entitlement to an initial evaluation in excess of 10 percent for a chronic left hip strain.

4.  Entitlement to an initial compensable evaluation for left hip limitation.

5.  Entitlement to a total disability rating based upon service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1997 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and March 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in April 2013.  A transcript of that hearing has been associated with the claims file.  Following that hearing, the Board remanded the case for further development in January 2015.  The case has since been returned to the Board for appellate review.

A review of the record indicates that the appellant was originally represented in this appeal by a private attorney.  In April 2016, the appellant revoked the power of attorney for that individual and indicated that he wished to proceed pro se.

Review of the claims file also shows that the Veteran requested a copy of his claims file in January 2010.  VA responded to this request in February 2010.  In August 2010, the Veteran's prior representative also requested a copy of the claims file.  It is unclear whether this request was processed; however, the prior representative's power of attorney was then revoked in April 2016.  As the Veteran was provided with a copy of the claims folder per his request and the representative no longer represents the Veteran, the Board finds that no further action is necessary.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran reported participating in VA's vocational rehabilitation program and specifically raised this participation in his May 2016 notice of disagreement.  Such records may be relevant to both his claims, as he indicated that he needed such assistance in the areas of mental and physical health.  As such, the Veteran's complete vocational rehabilitation file from VA should be obtained and associated with the claims file.  

Additionally, a remand is necessary in order to obtain a social and industrial survey.  While the AOJ obtained examinations for the Veteran's service-connected disabilities, the reports did not address the combined effect of his service-connected disabilities on his ability to engage in any type of full-time employment.  

Moreover, in light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), a remand is required for the claims for an increased evaluation for his chronic left hip strain and left hip limitation.  In Correia, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  The Court further found that, if possible, the VA examiner should also include range of motion measurements of the opposite undamaged joint.  Thus, while the Veteran was afforded a VA examination in June 2015, that examination does not satisfy the requirements under Correia.  As such, another VA examination is required in this case.




Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his major depressive disorder and left hip disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should obtain and associate with the claims file the Veteran's vocational rehabilitation folder.

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the severity and manifestation of his service-connected left hip disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's left hip disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left hip, as well as the right hip.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including additional limitation of motion, due to these factors.

The examiner should also state whether there is any form of ankylosis, flail joint, or impairment of the femur.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.

A written copy of the report should be associated with the claims folder. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




